Appeal from an order of the Supreme Court, Wyoming County (Michael M. Mohun, A.J.), entered February 2, 2017. The order, among other things, denied in part the motion of defendant Donald J. Saulter, Jr. for a determination that defendant Village of Arcade is obligated to indemnify him and pay for the costs of his defense. Now, upon the stipulations of discontinuance signed by the attorneys for the parties on February 16 and June 23, 2017, and filed in the Wyoming County Clerk’s Office on April 28 and July 24, 2017, It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present—Peradotto, J.P., Carni, DeJoseph, Curran and Winslow, JJ.